 Case 5:20-cv-05058-LLP Document 52 Filed 09/21/21 Page 1 of 3 PageID #: 559




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION


ROSEBUD SIOUX TRIBE et al.,                   )
                                              )
       Plaintiffs,                            )
                                              )      CIV: 5:20-CV-05058-LLP
v.                                            )
                                              )      MOTION TO WITHDRAW
STEVE BARNETT et al.,                         )      ADAM LIOZ AS COUNSEL FOR
                                              )      PLAINTIFFS
       Defendants.                            )
                                              )

       Under Local Rule 83.7, Plaintiffs respectfully move to withdraw Adam Lioz as counsel

for Plaintiffs because Mr. Lioz left the employment of Demos on September 6, 2021. Mr. Lioz

provided notice to Plaintiffs of his withdrawal. Plaintiffs will continue to be represented by the

undersigned attorneys at the Native American Rights Fund, Demos, and Wardenski P.C., and

Mr. Lioz’s withdrawal will cause no disruption to this litigation or prejudice any party.


DATED: September 21, 2021                     Respectfully submitted,



                                                     /s/ Terry Pechota____
                                                     Terry Pechota
                                                     PECHOTA LAW OFFICE
                                                     1617 Sheridan Lake Road
                                                     Rapid City, SD 57702
                                                     Telephone: (605) 341-4400
                                                     tpechota@1868treaty.com
Case 5:20-cv-05058-LLP Document 52 Filed 09/21/21 Page 2 of 3 PageID #: 560




                                         Jacqueline De Leon*
                                         Kim Gottschalk*
                                         NATIVE AMERICAN RIGHTS FUND
                                         1506 Broadway
                                         Boulder, CO 80302
                                         (303) 447-8760
                                         jdeleon@narf.org
                                         jeronimo@narf.org

                                         Samantha Kelty*
                                         NATIVE AMERICAN RIGHTS FUND
                                         1514 P St., NW, Suite D
                                         Washington, D.C. 20005
                                         (202) 785-4166
                                         kelty@narf.org

                                         Brenda Wright*
                                         DEMOS
                                         80 Broad Street, 4th Floor
                                         New York, NY 10004
                                         (212) 633-1405
                                         bwright@demos.org

                                         Joseph J. Wardenski*
                                         WARDENSKI P.C.
                                         195 Plymouth Street, Suite 510
                                         Brooklyn, NY 11201
                                         (917) 426-3541
                                         joe@wardenskilaw.com

                                         * Admitted pro hac vice

                                         Counsel for Plaintiffs




                                     2
 Case 5:20-cv-05058-LLP Document 52 Filed 09/21/21 Page 3 of 3 PageID #: 561




                               CERTIFICATE OF SERVICE

I hereby certify that on this 21st day of September, 2021, I filed the above document with the
Court’s CM/ECF system, which provided notice of this filing by e-mail to all counsel of record.


                                                          /s/_Terry Pechota____
